The facts are stated in the opinion of the court, delivered by
Porter, J.
This is an appeal taken from the judgement of the Court of Probates, on an account rendered by the testamentary *300executor to the heirs. Several objections have been made to the correctness, but our attention has been principally called to two points.
Objections to accounts of executors must be made in writing within three days after the account is filed.
An objection which should have been made in the court below, cannot be noticed by the appellate court.
The first is a bill of exceptions to the refusal of the court to hear testimony that the executor had lent out the moneys of the estate on interest. The court did not err, as the law requires all objections to accounts of executors to be made in writing, within three days after the account is filled. Code of Practice 1003.
The right of the executor to repel any evidence which went to shew the incorrectness of his account, was waived in regard to rents alleged to have been received by him, and evidence taken in relation to it, without opposition. That evidence has been examined, and though it excites strong doubts in our minds of the correctness of the judgement rendered below, we are unable to positively say there is error in it, and we therefore think the decree should not be disturbed. The parish judge seems to have been conversant with the facts of this part of the case, for he was examined as a witness, and must be able to form a more correct opinion in relation to them than we can.
The appellee has prayed to have the judgment amended in his favor, and claims it on the ground, that as exceptions were not filed to the account, an inquiry into his correctness in the court below, was irregular. This may be true; but the proper time to make this objection was, when the court did go into that inquiry. Having permitted it on the trial below, without opposition, it is too late to present the objection here.
It is, therefore, adjudged, and decreed, that the judgement of the Probate Court be affirmed, with costs.